Case 9:20-cv-00090-RC-KFG Document 28 Filed 01/13/21 Page 1 of 2 PageID #: 153



                               ** NOT FOR PRINTED PUBLICATION**
                              IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                                LUFKIN DIVISION


EDWING AHMED ALVAREZ                                        §

VS.                                                         §                  CIVIL ACTION NO. 9:20-CV-90

DIRECTOR, TDCJ-CID                                          §

                               ORDER ACCEPTING THE MAGISTRATE
                             JUDGE’S REPORT AND RECOMMENDATION
         Petitioner, Edwing Ahmed Alvarez, an inmate confined at the Stiles Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, brings this petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends this petition for writ of habeas corpus be denied (docket entry no. 21).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to dates.1

                                                        ORDER

         The findings of fact and conclusions of law of the Magistrate Judge are correct, and the

report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in this case in

accordance with the Magistrate Judge’s recommendations.

         Furthermore, the court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not proceed


         1
           Petitioner received a copy of the Report and Recommendation on September 28, 2020 (docket entry no. 22).
Petitioner sought an extension to file Objections which was granted on October 20, 2020 (docket entry no. 25).
Petitioner only filed a Notice on November 25, 2020, requesting the Court assist him in a FOIA request (docket entry
no. 27). This Court has no authority to in this § habeas petition to order officials at TDCJ to rush petitioner’s FOIA
request. The Court admonishes petitioner that it is not necessary to have evidence in order to file a civil rights action.
Case 9:20-cv-00090-RC-KFG Document 28 Filed 01/13/21 Page 2 of 2 PageID #: 154



unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a

certificate of appealability requires the petitioner to make a substantial showing of the denial of a

federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke,

362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate

among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of the

petitioner, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).
       In this case, petitioner has not shown that any of the issues would be subject to debate among

jurists of reason. The questions presented are not worthy of encouragement to proceed further.

Therefore, petitioner has failed to make a sufficient showing to merit the issuance of certificate of

appealability. A certificate of appealability will not be issued.

             So ORDERED and SIGNED, Jan 13, 2021.


                                                                    ____________________
                                                                    Ron Clark
                                                                    Senior Judge




                                                  2
